MEMORANDUM **
Ewaar S. Gambara appeals pro se the district court’s orders dismissing his claims and denying his request to file a second amended complaint in his action against several public and private defendants, alleging trespass, assault and battery, and violation of 42 U.S.C. § 1988. We lack jurisdiction to hear this appeal and therefore dismiss.
We have jurisdiction of appeals from final judgments of a district court. See 28 U.S.C. § 1291. The district court dismissed the claims against six defendants pursuant to Federal Rule of Civil Procedure 12(b)(6); however, Gambara’s claims against Defendants Cory Mapston, Frank Cali, San Diego Police Department, and City of San Diego remain pending. Therefore, the district court’s orders are not appealable final judgments. See Fed. R.Civ.P. 54(b); Indian Oasis-Baboquivari Sch. Dist. No. 40 v. Kirk, 109 F.3d 634, 636 (9th Cir.1997) (en banc) (“[An] order or decision must adjudicate the claims of all of the parties to an action in order to be an appealable final judgment.”)
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.